DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 10/21/2022 is acknowledged.
Applicant has cancelled claim 15, which was restricted to Group II.

1. The instant application is a CON of 15/961,720, now U.S. Patent No. 10,517,901, which is a of CON of 14/670,249, now U.S. Patent No. 9,980,986, which is a CON of 13/205,511, now U.S. Patent No. 9,585,917, which is a CON of 12/758,734, now U.S. Patent No. 7,993,920, which is a CON of 11/773,944, now U.S. Patent No. 7,695,965, which is a CIP of 11/681,687, now U.S. Patent No. 8,129,182.
2. Claims 1-14 are examined in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/681,687 (filed 3/2/2007), 60/852,878 (filed 10/18/2006), 60/833,633 (filed 7/26/2006) and 60/778,649 (filed 3/2/2006), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, the claim limitation transplanting pancreatic endoderm and then maturing the transplanted cell is not found in the above cited applications. The earliest priority for this limitation is found in 11/773,944 filed on 7/5/2007. Thus, the priority of the instant application is set at 7/5/2007. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(I)
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,517,901. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of ‘901 are drawn to lowering blood glucose levels in a human using insulin from secreting cells in vivo, the method of lowering blood glucose in ‘901 requires using the same cells, PDX-1 pancreatic endoderm to mature into insulin producing cells, thus instant claims 1-14 which are drawn to producing insulin in a human subject would be obvious over claims 1-30 of ‘986.
Additionally, the instant application is a CON of 15/961,720, now U.S. Patent No. 10,517,901. The instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.
(II)
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,980,986. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of ‘986 are drawn to producing hormone (insulin) secreting cells in vivo in a human subject, claim 7 of ‘986 sets forth that the human subject has high blood glucose, thus instant claims 1 and 3-13 which are drawn to treating hyperglycemia in a human subject would be obvious over claims 1-30 of ‘986.
Additionally, the instant application is a CON of 14/670,249, now U.S. Patent No. 9,980,986. The instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.
(III)
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,585,917. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of ‘917 are drawn to lowering blood glucose levels in a mammal, said method also requires the transplantation of pancreatic endoderm and precursor cells for maturation in vivo to produce insulin secreting cells. Further, treating hyperglycemia as claimed is the same as lowering blood glucose as allowed.
Additionally, the instant application is a CON of 13/205,511, now U.S. Patent No. 9,585,917. The instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.
(IV)
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,993,920. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of ‘920 are drawn to producing insulin in a human subject, said method also requires the transplantation of pancreatic endoderm cells for maturation in vivo to produce insulin secreting cells. Further, treating hyperglycemia as claimed is done by the process of producing insulin in vivo as allowed.
Additionally, the instant application is a CON of 12/758,734, now U.S. Patent No. 7,993,920. The instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.
(V)
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,695,965. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of ‘965 are drawn to producing insulin in a human subject, said method also requires the transplantation of pancreatic endoderm cells for maturation in vivo to produce insulin secreting cells. Further, treating hyperglycemia as claimed is done by the process of producing insulin in vivo as allowed.
Additionally, the instant application is a CON of 11/773,944, now U.S. Patent No. 7,695,965. The instant application was filed as a CON and not a DIV and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

Closest Prior Art
As set forth above, the instant application receives priority to 7/5/2007. This is significant since human pancreatic endoderm cells and pancreatic endocrine precursors were first taught in the art by D’Amour et al. (2006, Nature Biotechnology, Vol. 24(11), pgs. 1392-1401). Mouse pancreatic endoderm, produced in culture, were first taught by Kubo et al. (2004, Development, Vol. 131, pgs. 1651-1662). None of the prior art teaches a combination (or singly) of human pancreatic endoderm cells and human pancreatic endocrine precursor cells for transplantation to lower blood glucose levels in a human. 
While the cells used in the claimed method were produced via a step-wise differentiation protocol starting with human ES cells, human pancreatic endoderm and endocrine precursor cells were known to be present in the developing fetus in the prior art. However, there are no teachings in the prior art regarding isolating human pancreatic endoderm and endocrine precursor cells from a developing fetus and using a combination of said cells in a method of lowering blood glucose levels in a human as embraced by the claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on peter.paras1@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/            Examiner, Art Unit 1632